DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/16/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more biasing members in claims 1 and 10. Examiner notes that this application discloses various biasing members in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0325500 (Shuart).
1. Shuart discloses a surgical tool (430) comprising a tool housing (434), an elongate shaft (432), and a latching mechanism (438). The tool housing is capable of mating with a mounting fixture of a robotic manipulator (e.g., capability via 438 in the same manner as shown mating with 420 in FIG. 10A-10D). The elongate shaft extends from the tool housing and is receivable within a longitudinal channel (421) defined in the mounting fixture (420)(FIG. 10A-10B, P0095-P0096). The latching mechanism is provided on the elongate shaft and comprising one or more retention tabs (e.g., free ends of resilient latches 438) biased radially outward with one or more biasing members (e.g., resilient bodies of latches 438 which are at least equivalent to the disclosed biasing members of claim 8)(FIG. 3A-3B, P0083). The one or more retention tabs are movable between a deployed state, where the one or more retention tabs protrude radially outward through a corresponding one or more slots (e.g., slots formed in outer surface of shaft 432)(FIG. 10B, P0096), and a retracted state, where the one or more retention tabs are urged radially inward through the one or more slots (see “resilient latches (438) deform inwardly” at P0095).
2. The elongate shaft defines a lumen (e.g., lumen of 430 in FIG. 10A) that extends between proximal and distal ends of the elongate shaft (FIG. 10A). The one or more biasing members are located within the lumen (e.g., at least a portion of the resilient bodies of latches 438 are located within the lumen when the latches 438 are deformed inwardly at P0095).
3. The one or more retention tabs comprise first and second retention tabs (FIG. 10A, P0083). The one or more biasing members extend between the first and second retention tabs (e.g., resilient bodies of latches 438 at least partially extend between the free ends of the latches as shown in FIG. 10B).
4. The one or more slots are defined in the elongate shaft (FIG. 10B).
7. The one or more retention tabs are engageable with an underside (425 or 426) of the mounting fixture at a bottom of the channel (FIG. 10A-10B, P0095-P0096).
8. The one or more biasing members is a leaf spring (FIG. 10A-10B, P0095).
9. The surgical tool has a lumen (e.g., lumen of 430 in FIG. 10A) defined by the elongate shaft and extending between proximal and distal ends of the elongate shaft (FIG. 10A). The surgical tool has a plurality of elongate members (e.g., first and second halves of probe 100 on either side of tracks 101 as shown in FIG. 4A-4B) extending through the lumen from the tool housing to an end effector (110) arranged at the distal end of the elongate shaft (FIG. 4A-4B, P0092).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0325500 (Shuart), as applied to claim 1 above, and further in view of US 2015/0073407 (Dickhans).
Shuart discloses the invention substantially as claimed as discussed above but does not disclose the latching mechanism has a latch body. Dickhans teaches a latching mechanism in the same field of endeavor having retention tabs (32), biasing members (37), and a latch body (26) coupled to an exterior of the elongate shaft (180) for the purpose of fixing the latching mechanism to the shaft through an outer body (FIG. 4-11) and resiliently fixing the shaft in one of a plurality of positions (FIG. 4-11, P0077). The one or more biasing members are arranged within the latch body (FIG. 5). The one or more slots are defined in the latch body (FIG. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the latching mechanism of Shuart to replace it with a latching mechanism having a latch body as taught by Dickhans in order to fix the latching mechanism to the shaft through an outer body and resiliently fix the shaft in one of a plurality of positions.
Claim(s) 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0065112 (Tovey) in view of US 2015/0073407 (Dickhans).
Tovey discloses a robotic surgical system (FIG. 1) comprising a robotic manipulator (robot 16) and a surgical tool (DLU 18). The robotic manipulator includes a mounting fixture (mounting flange 36) defining a longitudinal channel (e.g., lumen of flange 36). The surgical tool is removably coupleable to the mounting fixture (P0030) and includes a tool housing (head portion 40), an elongate shaft (attachment platform 42), and a latching mechanism (protrusions 38). The tool housing is matable with the mounting fixture (via protrusions 38). The elongate shaft extends from the tool housing and receivable within the channel (FIG. 1, P0031). The latching mechanism provided on the elongate shaft and comprising one or more retention tabs (protrusions 38). The channel is open on one longitudinal side of the mounting fixture (FIG. 1). The one or more retention tabs are engageable with an underside (underside of slots 35) of the mounting fixture at a bottom of the channel (FIG. 1 and 3). The system has a lumen (e.g., lumen of platform 42) defined by the elongate shaft and extending between proximal and distal ends of the elongate shaft (FIG. 5). The system has a plurality of elongate members (actuator 112 and jaw closure member 114) extending through the lumen from the tool housing to an end effector (jaw portions 110) arranged at the distal end of the elongate shaft (FIG. 5, P0042). The mounting fixture houses one or more motors operable to actuate a corresponding one or more mechanisms housed within the tool housing to manipulate the plurality of elongate members and thereby actuate the end effector (P0034).

However, Tovey does not disclose the latching mechanism including retention tabs biased radially outward with biasing members. Dickhans teaches a latching mechanism in the same field of endeavor having retention tabs (32) biased radially outward with biasing members (37) for the purpose of resiliently fixing the shaft in one of a plurality of positions (FIG. 4-11, P0077). The retention tabs are movable between a deployed state (FIG. 5 of Dickhans), where the one or more retention tabs extend radially outward through a corresponding one or more slots to engage (or at least capable of engaging) the mounting fixture, and a retracted state (FIG. 7 of Dickhans), where the one or more retention tabs are urged radially inward through the slots to disengage the mounting fixture. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the latching mechanism of Tovey to replace it with a latching mechanism having retention tabs biased radially outward with biasing members as taught by Dickhans in order to resiliently fix the shaft in one of a plurality of positions.
Dickhans also discloses the one or more biasing members are located within the lumen (e.g., positioned within slots 138 of shaft 26 which can reasonably be considered to be part of the “lumen” since they are spatially connected at FIG. 5 and P0077) and the one or more slots are defined in the elongate shaft (body 26)(FIG. 5). The latching mechanism comprises a latch body (body 26) coupled to an exterior of the elongate shaft (180) with the one or more biasing members being arranged within the latch body (FIG. 5). The one or more slots are defined in the latch body (body 26)(FIG. 5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,786,316 (Yates) is the parent of this application and claims a similar system eligible for a rejection under double patenting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771